Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims Status:
Claims 1-9 and 11 have been cancelled.
Claims 10 and 12-15 are under examination as they read upon the elected subject matter. 

Withdrawn rejections
Applicant's amendments and arguments filed 7/12/22 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. Claim(s) 10-13 and 15 were rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hotokebuchi et al. (US 20090280156) as evidenced by Gross et al. (See the Abstract in: Gross et al. (J Mater Sci. 1998;33:3985-3991); Claim(s) 10-13 and 15 were rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bai et al. (J Biomed Mater Res Part B. 2012;100B:553-561) as evidenced by Gross et al. (See the Abstract in: Gross et al. (J Mater Sci. 1998;33:3985-3991); Claim(s) 10-15 were rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mawatari et al. (US 20150018965) as evidenced by Gross et al. (See the Abstract in: Gross et al. (J Mater Sci. 1998;33:3985-3991); and Claims 10-15 were rejected under 35 U.S.C. 103(a) as being unpatentable over Hotokebuchi et al. (US 20090280156) as evidenced by Gross et al. (See the Abstract in: Gross et al. (J Mater Sci. 1998;33:3985-3991). Claims 1-15 were also rejected on the ground of nonstatutory double patenting as being unpatentable over US Patents 10004604, 10610614 and 11278642. Applicant has the better position. Applicant’s arguments and amendments are persuasive to withdraw these rejections because the prior art of record does not teach or suggest that the fine crystals of hydroxyapatite are present on a surface of the coating film.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10 and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over:
1) claims 1-12 of U.S. Patent No. 10814039;
Although the claims at issue are not identical, they are not patentably distinct from each other because:
1) the method of 10814039 produces the instantly claimed bioimplant. Performing the method produces the instantly claimed bioimplant. The bioimplant produced by the method intrinsically has a bone contact portion at least part of which is covered with the coating film. The ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patented subject matter. 
Response to Arguments:
Applicant asserts that the amended claims are patentable over the claims of the cited patents. 
However, the method of 10814039 does disclose that the crystals of the same size are on the surface of the coating and reduce the rate of silver ion elution as noted  below in claims 6, 7 and claim 11 as indicated by the Examiner:

    PNG
    media_image1.png
    209
    659
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    508
    674
    media_image2.png
    Greyscale

Applicant’s argument is not persuasive.
Conclusion

No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613